Name: 81/570/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Dionex auto ion TM system 12 S analyzer' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  natural and applied sciences
 Date Published: 1981-07-28

 Avis juridique important|31981D057081/570/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Dionex auto ion TM system 12 S analyzer' may be imported free of Common Customs Tariff duties Official Journal L 208 , 28/07/1981 P. 0023 - 0023COMMISSION DECISION of 6 July 1981 establishing that the apparatus described as "Dionex auto ion TM system 12 S analyzer" may be imported free of Common Customs Tariff duties (81/570/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 21 January 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Dionex auto ion TM system 12 S analyzer", to be used for research into the chemical structure of temperate ice cores and into the environmental chemistry, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 28 April 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an analyzer ; whereas its objective technical characteristics such as the precision and the sensitivity of the ionic analysis and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community ; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Dionex auto ion TM system 12 S analyzer" which is the subject of an application by the United Kingdom of 21 January 1981 may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 July 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.